Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

DETAILED ACTION
This is a 2nd non-final Office Action on the merits in response to communications filed by Applicant on April 05, 2022. Claims 1-20 are currently pending and examined below.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1, 2, 7, 9, 10, 15, 17 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Bensch et al. US2008/0030068 (“Bensch”) in view of Eberling et al. US2013/0320751 (“Eberling”).

Regarding claim(s) 1, 9, 17. Bensch discloses a system for allowing failover between an  autonomously controlled braking system and a human controlled braking system in a truck having pneumatic brake lines comprising: 
a cab-mounted brake actuator arranged to be handled by the human operator () and arranged to selectively deliver pressurized air to truck brakes (para. 41, e.g. Diaphragm part 20 is used to provide a service brake, which is actuated pneumatically via a brake pedal 24. Spring-actuated part 22 is used to provide a locking brake (also known as a parking brake));
a controller that performs autonomous braking operations in response to control inputs (para. 21, e.g. , automatic traction control valves for automatic traction control being associated with the brakes, especially the brake cylinders of the brakes) and that senses when a human operator is handling the actuator (para. 41, e.g. brake pedal 24 or parking brake). 
a plurality of valves, interconnected in a pressure circuit between a pressurized air source on the truck, the actuator, the truck brakes and the trailer brake air supply, responsive to the controller (para. 44-para. 48, A compressed-air supply device 42 supplies two compressed-air reservoir tanks 44, 46 with compressed air… a modulated pressure 52 or 66 is provided for the front axle or rear axle, respectively. The airflow provided at the respective pressure is boosted by means of relay valves 48 and 62, respectively. After airflow boosting, the corresponding pressure is then relayed via valve devices 38, 40 to brake cylinders 16, 18, unless these valve devices 38, 40 reduce this pressure, for example because control unit 36 has detected locking or a locking tendency of one or more wheels. In this way, control unit 36 in combination with wheel-speed sensors 28, 30 provides an anti-lock system. ) and 
Bensch does not explicitly disclose:
arranged to override selective delivery of pressurized air to the truck brakes and the trailer brake air supply in response to the autonomous braking operations in favor of selective delivery of pressurized air via the actuator.
Eberling teaches arranged to override selective delivery of pressurized air to the truck brakes and the trailer brake air supply in response to the autonomous braking operations in favor of selective delivery of pressurized air via the actuator (para. 45, e.g. This provides a mechanical push-through that is configured to allow a driver to override any automated braking function and "push through" the driver input to deliver pressure to the primary and secondary circuits as desired. In contrast to brake-by-wire systems, the exemplary valve provides for enhanced autonomous braking features while maintaining the driver in full control of the brake valve to effect maximum braking if and when necessary.)
It would have been obvious to one of ordinary skills in the art before the effective filing date of the claimed invention to modify the system and method of Bensch by incorporating the applied teaching of Eberling to improve vehicle braking system and reduce risk of vehicle collision.
	
Regarding claim(s) 2, 10. Bensch discloses wherein the actuator is at least one of a brake foot pedal assembly (brake pedal 24) and a parking brake handle assembly (para. 52, e.g. parking brake or actuator spring 26.)

Regarding claim(s) 7, 15. Bensch discloses wherein the controller inputs and outputs signals using at least two substantially redundant physical and communication protocol channels (para. 52, is a function of a signal fed via electrical lines 84 from control unit 36, modulator 80 generates, at modulator output 86, a modulated pressure that is fed via an interposed overload-protection valve and preventing mechanical overloading of the brake mechanism in the wheel brake associated with brake cylinder 18.)

Regarding claim(s) 20. Bensch discloses wherein the plurality of valves, responsive to the controller, are configured to override based in part upon a greater of a pressure in a valve associated with the cab-mounted brake actuator and a pressure in at least one valve of the plurality of valves (para. 52, e.g. overload-protection valve or select-high valve 88 to each spring-actuated part 22 of combination spring-actuated/diaphragm cylinder 18 of the rear axle. This overload-protection valve 88 is connected between spring-actuated part 22, output 86 and brake-actuating device 54. Overload-protection valve 88 selects the higher of the two pressures present at its inputs leading to brake-actuating device 54 or to output 86 of modulator 80 and passes it via its output to spring-actuated part 22 of brake cylinder 18.)

Claims 3-6 and 11-14 are rejected under 35 U.S.C. 103 as being unpatentable over Bensch et al. US2008/0030068 (“Bensch”) in view of Eberling et al. US2013/0320751 (“Eberling”) further in view of Miller et al. US2019/0299946 (“Miller”).

Regarding claim(s) 3, 11. Bensch is also silent to wherein the controller is arranged to apply emergency stop braking settings to the valves in response to predetermined conditions.
Miller teaches another vehicle braking system additionally apply emergency stop braking settings to the valves in response to predetermined conditions (para. 2, para. 9, e.g. conditions, increased braking forces can be applied to the trailer wheel brakes when needed for emergency braking even when the AEB system on the tractor lacks knowledge regarding whether one or more trailers has an anti-lock braking system or other automated system that would help maintain the stability of the trailer. In this manner, the stopping distance of the tractor-trailer can be reduced during emergency braking events.)
It would have been obvious to one of ordinary skills in the art before the effective filing date of the claimed invention to modify the system and method of Bensch by incorporating the applied teaching of Miller to improve vehicle braking system and further reduce risk of vehicle collision during emergency situation.

Regarding claim(s) 4, 12. Bensch modified by Eberling and Miller further teaches wherein the controller includes a vehicle CAN bus that communicates with other vehicle systems (Bensch: Fig. 7 “CAN”).

Regarding claim(s) 5,13. Bensch modified by Eberling and Miller further teaches wherein the valves are adapted to selectively deliver pressurized air to each of service brakes and parking brakes (Bensch: para. 83, valve device 140 in order to actuate the service brake in the trailer. Similarly, as in the embodiment depicted in FIG. 4, a select-high valve 138 is interposed in control line 74 for this purpose. Once again, one input of this select-high valve 138 is in communication with select-high valve 70 for selection of the higher of the two modulated pressures 52, 66.).

Regarding claim(s) 6, 14. Bensch also teaches wherein the pressure circuit includes a plurality of pressure sensing monitor switches, poppet valves (Bensch: para. 69, e.g. FIGS. 2 and 3, diverse pressures can be measured by means of pressure sensors 126, 128, 130, 132 and 134. Pressure sensor 126 measures the pressure in compressed-air reservoir tank 44.)
Bensch is further silent to that selectively release pressurized air to an external environment and shuttle valves that override pressure flow from each of a plurality of inputs. 
Eberling further teaches the normally closed solenoid valve opens to supply the brake valve actuator with a supply of pressurized air, and the normally open solenoid valve is cycled to selectively vent air to atmosphere to thereby control the pressure supplied to the at least one brake valve.
It would have been obvious to one of ordinary skills in the art before the effective filing date of the claimed invention to modify the system and method of Bensch by incorporating the applied teaching of Eberling to reduce over-pressurized the air supply system. 

Allowable Subject Matter
Claims 8 and 16 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Inquiry
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TRUC M DO whose telephone number is (571)270-5962.  The examiner can normally be reached on 9AM-6PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, John Olszewski can be reached on 5712722706.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/TRUC M DO/
Primary Examiner, Art Unit 3669